Case 3:17-cv-00108-GPC-MDD Document 874-1 Filed 02/15/19 PageID.90037 Page 1 of 10




  1   Juanita R. Brooks (SBN 75934) brooks@fr.com
      Seth M. Sproul (SBN 217711) sproul@fr.com
  2
      FISH & RICHARDSON P.C.
  3   12390 El Camino Real
      San Diego, CA 92130
  4
      Telephone: (619) 678-5070 / Facsimile: (619) 678-5099
  5
      Ruffin B. Cordell (D.C. Bar #445801; Admitted Pro hac vice) cordell@fr.com
  6   Lauren A. Degnan (D.C. Bar #452421; Admitted Pro hac vice) degnan@fr.com
  7   FISH & RICHARDSON P.C.
      1000 Maine Avenue, S.W., Suite 1000
  8   Washington, D.C. 20024
  9   Telephone: (202) 783-5070 / Facsimile: (202) 783-2331
 10   William A. Isaacson (D.C. Bar #414788; Admitted Pro hac vice) wisaacson@bsfllp.com
 11   Karen L. Dunn (D.C. Bar #1002520; Admitted Pro hac vice) kdunn@bsfllp.com
      BOIES SCHILLER FLEXNER LLP
 12   1401 New York Avenue, N.W.
 13   Washington, D.C. 20005
      Telephone: (202) 237-2727 / Facsimile: (202) 237-6131
 14
      Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
 15
      (Counsel for the CMs and Additional Counsel listed below Signature Line)
 16
 17                       UNITED STATES DISTRICT COURT

 18                     SOUTHERN DISTRICT OF CALIFORNIA

 19 IN RE:               Case No. 3:17-CV-00108-GPC-MDD
                         [Consolidated with Case No. 3:17-CV-01010-GPC-
 20 QUALCOMM LITIGATION, MDD]
 21                                  APPLE INC. AND THE CMS’ MEMORANDUM
                                     OF POINTS AND AUTHORITIES ISO MOTION
 22                                  IN LIMINE NO. 9 TO EXCLUDE EVIDENCE
 23                                  OR ARGUMENT THAT COMPETITORS WHO
                                     WILL BENEFIT FROM REMEDY ARE IN ASIA
 24                                  OR THAT QUALCOMM IS AN ASSET TO
                                     NATIONAL SECURITY
 25
                                     [REDACTED VERSION]
 26
                                     Judge:            Judge Gonzalo P. Curiel
 27                                  Date:             March 14, 2019
                                     Time:             1:30 p.m.
 28                                  Courtroom:        2D
                                                               CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 874-1 Filed 02/15/19 PageID.90038 Page 2 of 10



  1         Pursuant to Federal Rules of Evidence 401, 402, and 403, Apple Inc.
  2   (“Apple”) and the Contract Manufacturers (“CMs”) move in limine to exclude
  3   evidence or argument that (1) Qualcomm’s chipset competitors who would benefit
  4   from the requested relief in this action are in Asia, or (2) the U.S. government has
  5   determined that Qualcomm is an asset to American national security. Such evidence
  6   is irrelevant and could unfairly play to potential prejudices held by members of the
  7   jury. In addition, Qualcomm successfully blocked Apple from taking discovery
  8   regarding Qualcomm’s efforts to lobby the Committee on Foreign Investment in the
  9   United States (“CFIUS”) on relevancy grounds; Qualcomm therefore should not be
 10   allowed to introduce one-sided evidence or argument concerning the outcome of
 11   such lobbying.
 12   I.    STATEMENT OF FACTS
 13         Qualcomm may seek to admit evidence that the remedies Apple and the CMs
 14   seek in this case will benefit Qualcomm chipmaker competitors based in Asia.
 15   Qualcomm previewed this argument at the deposition of Professor Fiona Scott
 16   Morton, an expert for Apple and the CMs. Qualcomm elicited testimony that, in
 17   Professor Scott Morton’s opinion, if Qualcomm were required to stop its
 18   anticompetitive practices, chipmaker competitors, including MediaTek, Samsung,
 19   and Huawei, would benefit. Ex. B, Scott Morton Dep. 114:9–17; see Ex. A, Scott
 20   Morton Op. Rpt. at 41.1 Qualcomm then attempted to elicit testimony that
 21   Qualcomm’s chipmaker competitors are “from” Asia:
 22         Q      And MediaTek’s a company from Taiwan, right?
            A      I forget where they’re headquartered, but yes. Somewhere like
 23                Taiwan, yes.
            Q      Huawei’s from China?
 24         A      That’s correct.
            Q      Samsung’s from Korea?
 25         A      That’s correct. Well, their headquarters are in those places.
 26   Ex. B (Scott Morton Dep.) 117:14–22. Any evidence regarding the headquarters
 27
 28   1
       All “Ex.” references refer to Exhibits to the Appendix in support of this motion.
      Page numbers refer to the consecutive pagination of those exhibits where applicable.
                                                   -1-            CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 874-1 Filed 02/15/19 PageID.90039 Page 3 of 10



  1   locations of companies that would benefit if Qualcomm were forced to cease its
  2   anticompetitive practices is irrelevant, and could prey on potential xenophobic
  3   prejudices of jury members.
  4         Qualcomm may also attempt to offer evidence that the U.S. government has
  5   determined that Qualcomm is an asset to national security, based on statements by
  6   the Committee on Foreign Investment in the United States (“CFIUS”) and in
  7   President Trump’s March 12, 2018 Presidential Order Regarding the Proposed
  8   Takeover of Qualcomm Incorporated by Broadcom Limited (“Presidential Order”).
  9   Qualcomm blocked Apple’s discovery requests regarding CFIUS’s investigation of
 10   Broadcom’s bid to acquire Qualcomm, and it would be unfairly prejudicial to allow
 11   Qualcomm to present a one-sided account on this issue. Further, none of the issues
 12   raised in CFIUS’s statements or the Presidential Order have any bearing on the
 13   issues relevant to this case, and could unnecessarily confuse and distract the jury.
 14         Qualcomm’s public defense of this case rests on these same arguments,
 15   indicating a risk that it will make the same arguments to the jury.
 16
 17
 18
 19
 20
 21                       Ex. G at 72 (
 22                                                        ); see also Ex. H at 113
 23   (
 24
 25
 26
 27
 28

                                                   - 2-             CASE NO. 17-CV-00108 GPC MDD
Case 3:17-cv-00108-GPC-MDD Document 874-1 Filed 02/15/19 PageID.90040 Page 4 of 10



  1
  2                                                                               ).
  3   II.   ARGUMENT
  4         A.     The Fact that Qualcomm’s Competitors in Asia May Benefit from
                   the Relief Sought in this Case Is Irrelevant, and the Likely
  5                Prejudicial Effect Would Substantially Outweigh any Probative
                   Value.
  6
  7         The nationality or location of the companies that may benefit if Qualcomm’s
  8   anticompetitive conduct is brought to an end is irrelevant to any claims or defenses
  9   in this action. Fed. R. Evid. 401, 402. Even if this evidence—and any related
 10   argument—were relevant, the minimal relevance would be substantially outweighed
 11   by the unfair prejudice caused by drawing the jury’s attention to the fact that
 12   Qualcomm’s competitors are “foreign” companies or that they are based in Asia.
 13   Fed. R. Evid. 403. “Remarks tending to create an atmosphere of hostility toward
 14   foreign corporations are condemned as an appeal to sectional or local prejudice.”
 15   London Guar. & Accident Co. v. Woelfle, 83 F.2d 325, 340 (8th Cir. 1936) (citing
 16   New York Central R.R. Co. v. Johnson, 279 U.S. 310 (1929)). Given this danger,
 17   courts have repeatedly excluded evidence or argument pertaining to the foreign
 18   nationality of individuals and companies. Gearhart v. Uniden Corp. of Am., 781
 19   F.2d 147, 153 (8th Cir. 1986) (“Moreover, we believe such repeated references to
 20   Far Eastern parent corporations and ‘foreign goods’ or ‘foreign products,’ could
 21   prejudicially appeal to xenophobia and the current United States-Japanese trade
 22   imbalance. Such remarks should not be permitted on retrial.” (citation
 23   omitted)), disapproved of on other grounds by Lippard v. Houdaille Indus., Inc., 715
 24   S.W.2d 491 (Mo. 1986) ; Nair v. Columbus State Cmty. Coll., 2008 WL 3822341, at
 25   *6 (S.D. Ohio Aug. 12, 2008) (“Any argument to the jury or evidence based on
 26   xenophobic or nationalistic fears of individuals of different national origin would, of
 27   course, be unduly prejudicial and excludable.”); Jinro Am. Inc. v. Secure Invs., Inc.,
 28   266 F.3d 993, 1009 (9th Cir.), opinion amended on denial of reh’g, 272 F.3d 1289

                                                   - 3-             CASE NO. 17-CV-00108 GPC MDD
Case 3:17-cv-00108-GPC-MDD Document 874-1 Filed 02/15/19 PageID.90041 Page 5 of 10



  1   (9th Cir. 2001) (describing “the risk of racial or ethnic stereotyping is substantial,
  2   appealing to bias, guilt by association and even xenophobia” as reason why
  3   testimony was “fatally flawed”).
  4         Emphasizing—or even mentioning—the nationality of companies that may be
  5   affected by the outcome of this litigation “could prejudicially appeal to
  6   xenophobia.” Gearhart, 781 F.2d at 153. This is particularly true given ongoing
  7   trade disputes with China, which may be conflated in jurors’ minds with companies
  8   based in Taiwan or other companies based in Asia. See id. (“[W]e believe such
  9   repeated references to Far Eastern parent corporations and ‘foreign goods’ or
 10   ‘foreign products,’ could prejudicially appeal to xenophobia and the current United
 11   States-Japanese trade imbalance”).
 12         B.     Any Argument that Qualcomm Is an Asset to U.S. National
                   Security Is Irrelevant, and the Prejudicial Effect Would Outweigh
 13                any Probative Value.
 14         In 2018, Qualcomm aggressively fought off an acquisition bid from
 15   Broadcom, including by seeking CFIUS review of the prospective deal, leading
 16   CFIUS to issue an interim order prohibiting Qualcomm from taking actions towards
 17   accepting Broadcom’s proposed deal. CFIUS later explained in a March 5, 2018
 18   letter that, based on information submitted by Qualcomm, it believed the transaction
 19   “could pose a risk to the national security of the United States.” Ex. E at 61.
 20   CFIUS reasoned that weakening Qualcomm’s “position in maintaining its long-term
 21   technological competitiveness” could be detrimental to national security, expressing
 22   concern that “a weakening of Qualcomm’s position would leave an opening for
 23   China”—and Huawei in particular—“to expand its influence on the 5G standard-
 24   setting process.” Id. at 62. Based in part on “review of a recommendation from”
 25   CFIUS, President Trump issued a Presidential Order blocking the Broadcom
 26   acquisition. Ex. F at 66. Qualcomm’s current exhibit lists include both the March
 27   5, 2018 CFIUS letter (DTX06817, DTX08806) and President Trump’s Presidential
 28

                                                    - 4-             CASE NO. 17-CV-00108 GPC MDD
Case 3:17-cv-00108-GPC-MDD Document 874-1 Filed 02/15/19 PageID.90042 Page 6 of 10



  1   Order (DTX06819). Two of Qualcomm’s experts also
  2          . Ex. I (Nevo Op. Rpt.) ¶ 36 n.14; Ex. J (Stasik Op. Rpt.) ¶ 81 & nn.95–96.
  3         Apple sought discovery regarding CFIUS’s review of the Broadcom
  4   acquisition. Dkt. 524 at 1–6. Qualcomm refused to provide such discovery, arguing
  5   that it was “not relevant or proportional to the needs of this case,” and specifically
  6   objected to discovery regarding its lobbying efforts, claiming that “it could stifle full
  7   disclosure to CFIUS for future transactions, thus interfering with CFIUS’s ability to
  8   perform its important role in protecting national security interests.” Id. at 18–20.
  9   Magistrate Judge Dembin sustained Qualcomm’s relevance objection and denied
 10   Apple’s motion to compel discovery. Dkt. 543. At deposition,
 11                                          Qualcomm’s counsel also
 12                                        . Ex. K (Mollenkopf Dep.) 367:9–368:14
 13   (counsel for Qualcomm
 14                                                                   ); see also Ex. C
 15   (Amon Dep.) 453:8–455:20; Ex. D (Tibbits Dep.) 176:4–12.
 16         Because Qualcomm argued that this evidence was irrelevant and successfully
 17   barred Apple from taking discovery regarding CFIUS’s review, Qualcomm should
 18   not be allowed to introduce evidence or argument related to such review. Criscuolo
 19   v. Grant Cty., 2014 WL 11515840, at *5 (E.D. Wash. Feb. 24, 2014) (precluding
 20   evidence on subject where plaintiff refused to produce documents in discovery);
 21   Ferguson v. Waid, 2018 WL 5734662, at *2 (W.D. Wash. Nov. 2, 2018) (excluding
 22   documents defendant refused to produce until after discovery).
 23         The admission of evidence related to CFIUS’s statements and President
 24   Trump’s Presidential Order would also be unfairly prejudicial to Apple and the CMs
 25   under Rule 403. Jurors may be unduly swayed by the rhetoric in the statements by
 26   President Trump and CFIUS touting Qualcomm’s accomplishments and connecting
 27   U.S. national security with Qualcomm’s success. See In re: TFT-LCD (Flat Panel)
 28   Antitrust Litig., 2012 WL 12300696, at *4 (N.D. Cal. May 4, 2012) (granting

                                                    - 5-             CASE NO. 17-CV-00108 GPC MDD
Case 3:17-cv-00108-GPC-MDD Document 874-1 Filed 02/15/19 PageID.90043 Page 7 of 10



  1   motion in limine to exclude inflammatory rhetoric); DataTreasury Corp. v. Wells
  2   Fargo & Co., 2010 WL 11538713, at *14 (E.D. Tex. Feb. 26, 2010) (granting
  3   motion in limine to exclude evidence that “would likely invite an emotion[al]
  4   response from the jury”).
  5   III.   CONCLUSION
  6          For the foregoing reasons, Qualcomm should be precluded from offering any
  7   evidence or argument (1) that Qualcomm’s chipset competitors who would benefit
  8   from the requested relief in this action are in Asia, or (2) that the United States
  9   government has determined that Qualcomm is an asset to national security.
 10
 11   Dated: February 15, 2019        Respectfully submitted,
 12
                                     By:    /s/ William A. Isaacson
 13                                        Juanita R. Brooks, SBN 75934, brooks@fr.com
 14                                        Seth M. Sproul, SBN 217711, sproul@fr.com
                                           FISH & RICHARDSON P.C.
 15                                        12390 El Camino Real
 16                                        San Diego, CA 92130
                                           Phone: (619) 678-5070; Fax: (619) 678-5099
 17
 18                                        Ruffin B. Cordell (D.C. Bar No. 445801;
                                           pro hac vice) cordell@fr.com
 19                                        Lauren A. Degnan (D.C. Bar No. 452421;
 20                                        pro hac vice) degnan@fr.com
                                           FISH & RICHARDSON P.C.
 21                                        1000 Maine Avenue, S.W., Suite 1000
 22                                        Washington, D.C. 20024
                                           Phone: (202) 783-5070; Fax: (202)783-2331
 23
 24                                        William A. Isaacson (D.C. Bar No. 414788;
                                           pro hac vice) wisaacson@bsfllp.com
 25
                                           Karen L. Dunn (D.C. Bar No. 1002520;
 26                                        pro hac vice) kdunn@bsfllp.com
                                           BOIES SCHILLER FLEXNER LLP
 27
                                           1401 New York Avenue, N.W.
 28                                        Washington, D.C. 20005

                                                    - 6-             CASE NO. 17-CV-00108 GPC MDD
Case 3:17-cv-00108-GPC-MDD Document 874-1 Filed 02/15/19 PageID.90044 Page 8 of 10


                                     Phone: (202) 237-2727; Fax: (202) 237-6131
  1
  2                             Attorneys for Plaintiff and Counterclaim-Defendant
                                Apple Inc.
  3
  4
  5                             By: /s/ Jason C. Lo
  6                                 Theodore R. Boutrous, Jr., SBN 132099,
                                    tboutrous@gibsondunn.com
  7                                 Richard J. Doren, SBN 124666
  8                                 rdoren@gibsondunn.com
                                    Daniel G. Swanson, SBN 116556,
  9                                 dswanson@gibsondunn.com
 10                                 Michele L. Maryott, SBN 191993
                                    mmaryott@gibsondunn.com
 11                                 Jason C. Lo, SBN 219030,
 12                                 jlo@gibsondunn.com
                                    Jennifer J. Rho, SBN 254312,
 13                                 jrho@gibsondunn.com
 14                                 Melissa Phan, SBN 266880,
                                    mphan@gibsondunn.com
 15                                 GIBSON, DUNN & CRUTCHER LLP
 16                                 333 South Grand Avenue
                                    Los Angeles, CA 90071
 17                                 Tel: (213) 229-7000; Fax: (213) 229-7520
 18
                                     Cynthia E. Richman, DC Bar No. 492089,
 19                                  pro hac vice
 20                                  crichman@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
 21                                  1050 Connecticut Avenue, N.W.
 22                                  Washington, DC 20036
                                     Tel: (202) 955-8500; Fax: (202) 467-0539
 23
 24                             Attorneys for Defendants, Counterclaimants, and
                                Third-Party Plaintiffs Compal Electronics, Inc., FIH
 25                             Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
 26                             Pegatron Corporation, and Wistron Corporation
 27
 28                                  Hugh F. Bangasser, pro hac vice
                                     hugh.bangasser@klgates.com

                                              - 7-            CASE NO. 17-CV-00108 GPC MDD
Case 3:17-cv-00108-GPC-MDD Document 874-1 Filed 02/15/19 PageID.90045 Page 9 of 10


                                     Christopher M. Wyant, pro hac vice
  1
                                     chris.wyant@klgates.com
  2                                  J. Timothy Hobbs, pro hac vice
  3                                  tim.hobbs@klgates.com
                                     K&L GATES LLP
  4                                  925 Fourth Avenue, Suite 2900
  5                                  Seattle, Washington 98104
                                     Tel: (206) 623-7580; Fax: (206) 370-6371
  6
  7                                  Caitlin C. Blanche, SBN 254109,
                                     caitlin.blanche@klgates.com
  8                                  K&L GATES LLP
  9                                  1 Park Plaza Twelfth Floor
                                     Irvine, CA 92614
 10                                  Tel: (949) 253-0900; Fax: (949) 253-0902
 11
                                Attorneys for Defendant, Counterclaimant, and
 12                             Third-Party Plaintiff Wistron Corporation
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             - 8-           CASE NO. 17-CV-00108 GPC MDD
Case 3:17-cv-00108-GPC-MDD Document 874-1 Filed 02/15/19 PageID.90046 Page 10 of
                                      10


  1                             CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   and foregoing document has been served on February 15, 2019, to all counsel of
  4   record who are deemed to have consented to electronic service via the Court’s
  5   CM/ECF system per Civ. L.R. 5.4(d). Any other counsel of record will be served
  6   by electronic mail, facsimile and/or overnight delivery.
  7         Executed on February 15, 2019.
  8
                                                /s/ William A. Isaacson
  9                                             William A. Isaacson
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  - 9-            CASE NO. 17-CV-00108 GPC MDD
